DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 3, 4, 7, 8, 10, 13-15, 19, 21, and 32-34 have been canceled. Claims 1, 2, 5, 6, 9, 11, 12, 16-18, 20, and 22-31 are pending. Claims 28-31 are withdrawn. Claims 1, 2, 5, 6, 9, 11, 12, 16-18, 20, and 22-27 are being examined on the merits.
The Restriction/Election requirement of 22 October 2019 remains in effect.
The amendment has overcome the objection to claim 20.
The amendment has overcome the rejection of claims 4, 7, 8, 10, 13-15, and 19 under 35 U.S.C. 112(d).
The amendment has overcome the rejection of claims 1, 2, 13, 14, 16-18, and 24-27 under 35 U.S.C. 103 as being unpatentable over ‘464.
The amendment and remarks has not overcome the rejection of claims 1, 2, 4-6, 11, and 24-27 under 35 U.S.C. 103 as being unpatentable over ‘151, with the Examiner’s response found below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 26 October 2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 16, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims all depend from canceled claims. As such the metes and bounds of the claims cannot be ascertained.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11, 12, 16, 17, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Each claim depends from a canceled claim, rendering them in improper dependent form, as they do not depend from a pending independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claims 1, 2, 5, 11, 18, and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryung et al. (KR 20110039658A, published 20 April 2011, hereafter referred to as ‘658).
The ‘658 application teaches compositions comprising a variety of dipeptides, including Tyr-Ala (Xaa3-Xaa4), Gly-Phe (Xaa4-Xaa3), Ile-Gln (Xaa2-Xaa1), Phe-Ala (Xaa3-Xaa4), Leu-Phe (Xaa4-Xaa3), Tyr-Glu (Xaa3-Xaa4), Ser-Ala (Xaa1-Xaa2), and Ile-Phe (Xaa4-Xaa3) (see e.g. paragraph 3). The composition is taught to include 0.001-
With respect to claim 2, the dipeptides of ‘658 contain L-amino acids.
With respect to claims 5 and 6, Ile-Gln of ‘658 is such that Xaa1 is Ile and Xaa2 is Gln.
With respect to claim 18, Tyr-Glu of ‘658 is such that Xaa4 is glutamic acid and Xaa3 is Tyr.
With respect to claim 20, Ile-Phe, Leu-Phe, Phe-Ala, and Tyr-Ala all read upon where Xaa4 is A/I/L/V.
With respect to claims 24-27, the “for use” limitations express an intended use that does not materially impact the composition itself.

2. Claims 1, 2, 5, 6, 9, 18, 20, and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hye-Ryung et al. (WO 2011/126163 A1, published 13 October 2011, hereafter referred to as ‘163).
The ‘163 application teaches compositions containing dipeptides at 0.001-30% by weight and in the form of a gel (see e.g. [0012]-[0013]). Among the peptides as taught in ‘163 are Asp-Pro, Pro-Thr, and Cys-Pro, each of which reads upon Xaa1-Xaa2 
With respect to claim 2, the amino acids of ‘163 are L-amino acids.
With respect to claims 5 and 6, the ‘163 application also teaches Glu-Val, which also reads upon the claimed compound where Xaa2 is A/I/L/V.
With respect to claim 9, as set forth above the ‘163 application teaches Asp-Pro, Pro-Thr, and Cys-Pro each of which reads upon where Xaa2 is proline.
With respect to claim 18, the ‘163 application teaches Tyr-Glu and Tyr-His (see e.g. [0009]-[0011]).
With respect to claim 20, the ‘163 application teaches Val-Tyr and Tyr-Leu (see e.g. [0009]-[0011]).
With respect to claims 24-27, the “for use” limitations express an intended use that does not materially impact the composition itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1. Claims 1, 2, 5, 6, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2008/0305151 A1, published 11 December 2008, hereafter referred to as ‘151).
The ‘151 application teaches dipeptides X-Y, where X is Ala, Gly, Arg, Ser, Asp, or Glu and Y is Val, Ile, or Leu, for oral administration (see e.g. Abstract, claim 1), including of a tablet (see e.g. claim 4). The genus of peptides is highly limited, leading one of ordinary skill in the art to at once envision all members, including Ser-Val, Ser-Ile, and Ser-Leu, each of which reads upon Xaa1-Xaa2. The ‘151 application teaches inclusion of sugar alcohols (see e.g. [0029]), which are known anticaries agents. The dipeptides are taught to comprise about 15-90% by mass (see e.g. [0026]), but in other formulations the active ingredient is taught to be at 0.5-30% by mass (see e.g. [0042]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the peptides of ‘151 could be prepared in an oral composition (tablet) containing a sugar alcohol, and the level of the dipeptide adjusted through routine experimentation to arrive at the claimed 0.01-10 weight %. The skilled artisan would be motivated to prepare the composition because ‘151 already teaches dipeptides as part of an oral care composition, suggests including a sugar alcohol which have known impacts on dental caries, and provides a range close to that claimed and demonstrates elsewhere lower concentrations of the active ingredients within the range as claimed. There is no indication that the level of the dipeptide is anything beyond a result-effective variable that can be determined through routine experimentation. The teaching of the limited genus, particular examples, and additional elements in the oral composition of ‘151 would offer a reasonable expectation of success in preparing an prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claim 2, all residues in ‘151 are L-amino acids.
With respect to claims 5, 6 and 11, the Ser-Val, Ser-Ile, and Ser-Leu peptides that can be envisioned from the limited genus of ‘151 read upon the claims.
With respect to claims 24-27, the “for use” limitations express an intended use that does not materially impact the composition itself.
Response to Arguments
The Applicants argue the ‘151 application is directed to nutritional supplements and does not disclose or suggest a dentrifice, toothpaste, gel, tooth powder, mouthwash, mouthrinse, lozenge, tablet, spray, gum, or film composition, nor inclusion of an additional agent.
The Examiner disagrees. ‘151 again allows one of ordinary skill in the art to at once envision each and every member of its limited genus of dipeptides. The ‘151 application further claims the dipeptide as a tablet (see e.g. claims 3 and 4), which is a form of oral care composition as instantly claimed. The ‘151 application further provides for a sugar alcohol, which is reasonably considered an anticaries agent. The ‘151 application provides for all of the instant claim limitations.
The Applicants argue the Examiner indicates sugar alcohols are anti-caries agents, but that ‘151 indicates that these are diluents and no anti-caries agents. The Applicants argue ‘151 does not disclose or suggest the use of anti-caries agents. 

The Applicants’ arguments have been considered but are not persuasive. The rejection is modified and maintained.

2. Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ryung et al. (KR 20110039658A, published 20 April 2011) as applied to claim 1 above, and further in view of Tagg et al. (WO 2005/007178 A1, published 27 January 2007, hereafter referred to as ‘178).
The relevance of the ‘658 application is set forth above. The difference between the ‘658 application and the claimed invention is that ‘658 does not teach or suggest inclusion of a species of bacteria that has beneficial effects on oral health.
The ‘178 application teaches a method for inhibition the growth of anaerobic bacteria in the oral cavity by contacting the area with S. salivarius (see e.g. claims 1 and 2). The composition is provided in the form of an orally administrable composition including a chewable tablet (see e.g. claims 21 and 22).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the oral composition of ‘658 that inherently provides In re Kerkhoven/In re Susi-type combination rationale. The motivation to combine comes from the overlapping nature of the two applications, as again the ‘658 application inherently provides for oral care and the ‘178 explicitly provides for oral care. There would be a reasonable expectation of success because the combination is merely inclusion of known products from ‘658 for oral administration with the bacteria from ‘178 that also is for oral administration. The invention would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claims 21 and 22, S. salivarius is a species of beneficial bacteria.

3. Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hye-Ryung et al. (WO 2011/126163 A1, published 13 October 2011) as applied to claim 1 above, and further in view of Tagg et al. (WO 2005/007178 A1, published 27 January 2007).
The relevance of the ‘163 application is set forth above. The difference between the ‘163 application and the claimed invention is that ‘163 does not teach or suggest inclusion of a species of bacteria that has beneficial effects on oral health.
The relevance of ‘178 is set forth above.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the oral composition of ‘163 that inherently provides oral care could be combined with the composition of ‘178 that also provides oral care, i.e. an In re Kerkhoven/In re Susi-type combination rationale. The motivation to combine comes from the overlapping nature of the two applications, as again the ‘163 application prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claims 21 and 22, S. salivarius is a species of beneficial bacteria.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658